ON RETURN TO REMAND

TAYLOR, Judge.
We remanded this case specifically for the trial court to correct the amount of the appellant’s fine. 627 So.2d 1025. The trial court has complied with our directions and has issued the following order:
“Pursuant to the order of the Criminal Court of Appeals, a fine in the sum of $50,000.00 is ordered against the defendant. The original fine entered in the sum of $25,000.00 is set aside.”
Based on the foregoing order, the judgment and sentence in this case are hereby affirmed.
AFFIRMED.
All the Judges concur.